 
 
I 
108th CONGRESS
2d Session
H. R. 4385 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2004 
Mr. Lynch introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the suspension from Federal procurement and nonprocurement activities of persons that have not paid a fine resulting from a violation of the Occupational Safety and Health Act of 1970 that causes the death of an employee. 
 
 
1.Federal Contracts Suspension for Unpaid Fines Resulting from Violations of OSHA that Cause Death of an Employee 
(a)SuspensionSection 17(e) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666(e)) is amended— 
(1)by striking (e) and inserting (e)(1); and 
(2)by adding at the end the following new paragraph: 
 
(2) 
(A)The Secretary shall suspend a person from procurement activities and nonprocurement activities upon a finding by the Secretary that the person has not paid a fine imposed for a violation of paragraph (1). Such suspension shall continue until a finding by the Secretary that the fine is paid.  
(B)In this paragraph: 
(i)The term suspend means to disqualify, pursuant to established administrative procedures, from Government contracting and subcontracting, or from participation in nonprocurement activities. 
(ii)The term procurement activities means all acquisition programs and activities of the Federal Government, as defined in the Federal Acquisition Regulation. 
(iii)The term nonprocurement activities means all programs and activities involving Federal financial and nonfinancial assistance and benefits, as covered by Executive Order No. 12549 and the Office of Management and Budget guidelines implementing that order. . 
(b)RegulationsThe Federal Acquisition Regulation and the guidelines implementing Executive Order No. 12549 shall be revised to include provisions to carry out the amendments made by subsection (a).  
 
